Citation Nr: 1343415	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's previously denied claim.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final February 2006 rating decision, the RO denied service connection for erectile dysfunction.

2.  The evidence received since the February 2006 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied the claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.104(a); 20.1103 (2013).

2.  New and material evidence has been received since the February 2006 denial to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim for service connection for erectile dysfunction, this application is being granted, as is discussed below.  Any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran previously sought service connection for erectile dysfunction, claimed as secondary to his service-connected type II diabetes mellitus, in November 2005.  The RO denied the Veteran's claim in a February 2006 rating decision on the basis that the evidence the evidence did not establish that the Veteran's erectile dysfunction was related to his type II diabetes mellitus, but rather related to his cardiovascular disability and decreased testosterone level.  The Veteran did not appeal the decision, nor did he submit any evidence at all within a year of the February 2006 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  The February 2006 decision thereby became final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.104(a); 20.1103 (2013)

During the pendency of his appeal to reopen the claim for service connection for erectile dysfunction, the Veteran was granted service connection for a cardiovascular disorder.  There is also evidence suggesting that the Veteran's cardiovascular disability, to include the use of medications to treat the disorders, cause or aggravate his ED.  This new development at a minimum triggers the duty to assist in acquiring a medical opinion.  Accordingly, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence.  See 38 C.F.R. § 3.156, Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for erectile dysfunction is reopened.




ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for erectile dysfunction, to this extent only, the appeal is granted.


REMAND

The evidence of record raises the question of whether the Veteran's erectile dysfunction is related to his service-connected cardiovascular disorder.  An examination/opinion is needed to address this question.  38 C.F.R. § 3.159;   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

2. After completion of the above development, procure an opinion from an appropriate examiner to review the claims file and provide an adequate medical opinion.  The claims file shall be made available to and reviewed by the examiner.  If the examiner determines that a physical examination is necessary in order to offer an opinion, please arrange for such an examination.

For the diagnosed erectile dysfunction disability, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (i) was incurred during, was aggravated by, or otherwise is related to the Veteran's service, or (ii) is caused by or aggravated by any service connected disability.  The examiner should specifically address the question of whether the Veteran's service connected diabetes mellitus, cardiovascular disorder (ischemic heart disease), or any medications to used to treat those disorders caused or aggravated his erectile dysfunction.  In doing so, specific comment shall be made regarding the medical and lay evidence of record.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If you cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. Finally, readjudicate the Veteran's entitlement to service connection for erectile dysfunction.  If the benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


